Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments Regarding Applicant’s Amendment
The amendment filed April 22, 2022 has been entered.
With regard to the objection to the specification, the amendment to the specification does not correct the problem in paragraph [00108] because the amendment was made to paragraph [00120].  The problem is corrected in the Examiner’s amendment below.
The objection to the claims due to minor informalities is withdrawn in response to the amendment to the claims.
With regard to the rejection made under 35 U.S.C. § 112(b), the amendment has corrected the problems noted except for those noted at items 8g and 8h.  These are corrected in the Examiner’s amendment below.
The rejections made under 35 U.S.C. § 103 are withdrawn in response to the amendment to the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “remote device” in claim 13; “re-identification and decryption module” in claim 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sameer Pai (Reg. No.68,953) on June 14, 2022.
The application has been amended as follows: 

In the Specification
Please replace paragraphs [00108] and [00120] with the following:

[00108]      CF and RF image registration 410.  CF and RF image are registered to map the
macular area in RF image.  For registration  410, elastic registration technique is used, relying on the vessel segmentation information.  For this, average and median filtering and the image normalization technique described herein are applied.  Then threshold technique is applied in the nonnalized image to produce a mask in the retinal area.  Following this, Gabor filtering and canny edge filtering are applied.  Then a threshold is applied to produce the vessel region and vessel edge information in the mask area.  Finally, the vessel information is produced in the upper and lower boundary of the optic disc region following the one-third of the column in the left or right side of the image that is depending on the left or right eye.  Vessel area more than 500 pixels and vessels which have higher length than width are kept.  Finally, Euler Registration is applied to produce the registered image.

[00120]      In the deep ConvNet model, following the feature optimization by PCA - the
dense layer is utilized to perform the final classification. In some embodiments, the dense
layer can be replaced with Random forest model, SVM, Bayesian Classifier and Conditional
Random Field to predict the individual at risk of developing late AMD.


In the Claims
The listing of claims below replaces all prior versions and listing of claims in the application:
1.	(Currently Amended)  A method for identifying individuals at risk of progression from intermediate stage AMD to late stage AMD comprising:
receiving retinal image data and socio-demographic parameters; and
performing AMD suspect screening comprising
performing image data segmentation on the retinal image to prepare a segmented image having prominent regions;
performing elastic registration to the segmented image to prepare a registered image comprising the locations of an AMD pathology;
generating a matrix from the registered image;
training a deep convolution neural network with [[a]] matrix data and socio-demographic parameters; and
generating a fuzzy weighted score regarding risk of developing late AMD using the deep convolution neural network; 
wherein performing elastic registration to the segmented image to prepare a registered image comprising the locations of the AMD pathology comprises macular area mapping; and 
wherein macular area mapping comprises
identification of the optic disc;
identification of major vessel-segments about the optic disc boundary; and
identification of the retinal raphe.
2.	(Original)  The method of claim 1, wherein receiving retinal image data comprises receiving color fundus (CF) and red free (RF) image data.
3.	(Original)  The method of claim 1, wherein receiving retinal image data comprises receiving color fundus (CF) image data.
4.	(Original)  The method of claim 1, wherein receiving retinal image data comprises receiving red free (RF) image data.
5.	(Canceled)
6.	(Canceled)
7.	(Previously Presented)  The method of claim 1, wherein macular area mapping further comprises detection of the macular center and selection of a 6000 micron diameter region about the macular center.
8.	(Previously Presented)  The method of claim 1, wherein generating the fuzzy weighted score comprises use of one or more of random forest, decision stump, support vector machine, or artificial neural network classifiers to predict the risk of progression from intermediate stage AMD to late stage AMD. 
9.	(Previously Presented)  The method of claim 1, further comprising, prior to generating a matrix from the registered image, generating a normalized image including prominent features comprising performing one or more of median filtering, image normalization and Gabor filtering.
10.	(Currently Amended)  The method of claim 1, wherein training a deep convolution neural network with the matrix data and socio-demographic parameters comprises 
training the neural network to classify a pixel as RPD/bright lesion or background;
mapping each of a plurality of  RPD/pathology prominent regions;
analyzing the shape and size of one of the plurality of RPD/pathology prominent regions to determine if the region is soft or hard drusen. 
11.	(Currently Amended)  The method of claim 1, further comprising:
if the AMD suspect screening provides a score indicative of progression from intermediate stage AMD to late stage AMD, performing an AMD incidence prediction comprising:
performing machine-learning on retinal image data comprising analyzing the shape of one of the prominent regions and analyzing the size of one of the prominent regions to distinguish drusen from background image data;
performing a graph-based method on the retinal image data for drusen quantification comprising normalizing the image data, detecting seed points based on local peak intensity, and detecting an edge around each seed point corresponding to the edge of the drusen;
merging the information from the machine-learning and graph-based methods to determine the drusen regions;
providing a prediction score; 
if the prediction score indicates late stage AMD providing a treatment regimen; and
if the AMD suspect screening provides a score not indicative of progression from intermediate stage AMD to late stage AMD, recommending a repetition of the AMD suspect screening at a future time.
12.	(Original)  The method of claim 11, wherein detecting an edge around each seed point comprises
applying Dijkstra's shortest path algorithm and 
analyzing color, intensity, and texture analysis with Gabor filter bank response.
13.	(Currently Amended)  A system for identifying individuals at risk of progression from intermediate stage AMD to late stage AMD 
a computer system having one or more processors comprising a server and a remote device said computer system configured by machine-readable instructions to:
receive at the server de-identified encrypted retinal image data from the remote device and socio-demographic parameters; and perform AMD suspect screening by performing the method of claim 1; and
transmit information from the server to the remote device regarding AMD stage, risk of progression from intermediate stage AMD to late stage AMD, and recommendation to visit an ophthalmologist immediately or at a certain time-frame.
14.	(Canceled)  
15.	(Original)  The system of claim 13, wherein the information transmitted from the server to the remote device comprises an image that is cropped in the center area for a region of interest based on image center, and wherein the image is split into a plurality of parts for transmission from the server to the remote device.
16.	(Original)  The system of claim 13, further comprising:
a re-identification and decryption module at the remote device configured by machine-readable instructions to produce a report of individual’s AMD stage with an image, and an individual’s personal and pathological information.
17.	(Original)  The system of claim 13, wherein the retinal image data comprises color fundus (CF) and red-free (RF) image data.
18.	(Original)  The system of claim 13, wherein the retinal image data comprises color fundus (CF) image data.
19.	(Original)  The system of claim 13, wherein the retinal image data comprises red-free (RF) image data.
20.	(Currently Amended)  A method for identifying individuals at risk of progression from intermediate stage AMD to late stage AMD comprising:
receiving retinal image data and socio-demographic parameters; and
performing AMD suspect screening comprising
performing image data segmentation on the retinal image to prepare a segmented image having prominent regions; 
performing elastic registration to the segmented image to prepare a registered image comprising the locations of an AMD pathology;
generating a matrix from the registered image;
training a deep convolution neural network with 
generating a fuzzy weighted score regarding risk of developing late AMD using the deep convolution neural network; 
wherein training a deep convolution neural network with the matrix data and socio-demographic parameters comprises 
training the neural network to classify a pixel as RPD/bright lesion or background;
mapping each of a plurality of RPD/pathology prominent regions; and
analyzing the shape and size of one of the plurality of RPD/pathology prominent regions to determine if the region is soft or hard drusen.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665